Dear Customers, Shareholders and Friends: Please find enclosed the unaudited financial statements as of June 30, 2011 and for the first six months of 2011. We are pleased to report that Your Bank generated a record net income of $1.7 million for the six month period ended June 30, 2011 compared to $1.5 million in the six month period ended June 30, 2010.This increase of $207 thousand, or 13.6%, can largely be attributed to the combination of:1) the maintenance of net interest income during a time of historic low interest rates, 2) a 39.7% reduction in loan loss provision expense, and 3) the ongoing control of non-interest expenses.Earnings per share for the six month period ended June 30, 2011 amounted to $1.20 versus $1.06 for the same period in 2010. Looking at the balance sheet, total assets amounted to $486.0 million on June 30, 2011 versus $492.9 million on June 30, 2010.This represents a $6.9 million, or a 1.4%, decline over this twelve month time frame and can be attributed to the combination of record low interest rates causing a decline in certificates of deposit balances as well as management’s strategy to reposition the balance sheet to add further strength and liquidity as noted in the first quarter report. In regard to the certificates of deposit, this level fell to $210.9 million on June 30, 2011.This is a $15.3 million, or 6.8%, decline from the June 30, 2010 level of $226.2 million.This decrease is a result of customers being reticent to reinvest in time deposits during a period of record low interest rates.Partially offsetting this decrease was a $3.0 million, or a 5.6%, increase in demand deposits and a $2.7 million, or a 2.2%, increase in savings deposits.Overall, total deposits fell $9.6 million, or 2.4%, from $403.8 million on June 30, 2010 to $394.2 million on June 30, 2011. It is very encouraging to note that total loans on June 30, 2011 amounted to $363.8 million.At first glance, this represents only a marginal increase from $363.2 million on June 30, 2010.However, as reported in the first quarter, total loans amounted to $353.5 million on March 31, 2011.Over the three month period from April 1, 2011 to June 30, 2011, loans increased $10.3 million, or 2.9%.This should bolster net interest income the remainder of the year. On June 30, 2011, total stockholders’ equity was a record $30.9 million. This equates to a book value per share of $21.50 and represents a 4.5% increase from the June 30, 2010 book value per share of $20.58.It is important to note that during the twelve month time frame from July 1, 2010 to June 30, 2011, dividends paid to shareholders totaled $1.1 million.Also, we are pleased to report that the quarter ended June 30, 2011 marked the thirty-fifth consecutive quarter that Your Bank has paid dividends to its shareholders.Total dividends paid by the Company now exceed $5.6 million as of June 30, 2011. We want to continue to express our appreciation to our shareholders and customers for enabling us to achieve the results stated herein.We appreciate your business, your referrals, and your support!Should you have any questions about Your Bank or about this report, please do not hesitate to call. Sincerely, /s/ Geoffrey S. Sheils /s/ Robert H. Beymer Geoffrey S. SheilsRobert H. Beymer President & CEOChairman of the Board First Sentry Bancshares, Inc. Balance Sheets June 30, 2011 and 2010 (DOLLARS IN THOUSANDS - except per share data) (unaudited) 6/30/11 6/30/10 Cash and Fed Funds Sold $ $ Investment Securities Loans Less:Allowance for Loan Losses Net Loans Bank Premises and Equipment Intangible Assets Other Assets Total Assets $ $ DEPOSITS Demand $ $ Savings Time Deposits Total Deposits Borrowings Other Liabilities Total Liabilities Trust Preferred Securities Common Stock, $1 par value, 5,280,000 authorized, 1,437,651 issued and outstanding Additional Paid-in Capital Retained Earnings Unrealized Gain (Loss) on Investments Total Stockholders’ Equity Total Liabilities & Stockholders’ Equity $ $ Book Value per Share $ $ First Sentry Bancshares, Inc. Statements of Income For the Six MonthsEnded June 30, 2011 and 2010 (DOLLARS IN THOUSANDS - except per share data) (unaudited) Through Through Interest Income 6/30/11 6/30/10 Loans, Including Fees $ $ Investment Securities Total Interest Income Interest Expense Net Interest Income Non-Interest Income Service Charges Other Charges and Fees Total Non-Interest Income Loan Loss Provision Expense Gross Operating Income Non-Interest Expense Salaries and Employee Benefits Equipment and Occupancy Data Processing Professional Fees Insurance Taxes, Other Other Expenses Total Other Expense Securities Losses ) ) Income before Income Tax Income Tax Expense Net Income $ $ Six Months Earnings per Share $ $
